


110 HR 4261 IH: To provide the Consumer Product Safety Commission with

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4261
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Graves introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide the Consumer Product Safety Commission with
		  greater flexibility in addressing consumer concerns.
	
	
		1.Short TitleThis Act may be cited as the Safe
			 Toys Act.
		2.Maximum Civil
			 Penalties of the Consumer Product Safety Commission
			(a)Consumer Product
			 Safety ActSection 20(a)(1)
			 of the Consumer Product Safety Act (15 U.S.C. 2069(a)(1)) is amended by
			 striking $1,250,000 both places it appears and inserting
			 $10,000,000.
			(b)Federal
			 Hazardous Substances ActSection 5(c)(1) of the Federal Hazardous
			 Substances Act (15 U.S.C. 1264(c)(1)) is amended by striking
			 $1,250,000 both places it appears and inserting
			 $10,000,000.
			(c)Flammable
			 Fabrics ActSection 5(e)(1) of the Flammable Fabrics Act (15
			 U.S.C. 1194(e)(1)) is amended by striking $1,250,000 and
			 inserting $10,000,000.
			3.Certification of
			 Compliance of Products with Consumer Product Safety Rules
			(a)Expansion of
			 Certification RequirementSubsection (a)(1) of section 14 of the
			 Consumer Product Safety Act (15 U.S.C. 2063(a)(1)) is amended by—
				(1)striking consumer product safety
			 standard under this Act and inserting consumer product safety
			 rule under this Act or a similar rule under any other Act enforced by the
			 Commission;
				(2)striking Such certificate
			 shall and inserting A certificate required under this subsection
			 shall; and
				(3)adding at the end
			 the following new sentence: Every manufacturer required to issue a
			 certificate under this subsection shall transmit a copy of such certificate to
			 the Commission..
				(b)Expansion of
			 tests or testing programsSubsection (b) of section 14 of the
			 Consumer Product Safety Act (15 U.S.C. 2063(b)) is amended by striking
			 consumer product safety standards under this Act and inserting
			 consumer product safety rules under this Act or similar rules under any
			 other Act enforced by the Commission.
			(c)Listing of
			 Certified Products
				(1)Website
			 ListingThe Consumer Product Safety Commission shall post and
			 maintain, in a clear and conspicuous location on its Internet Website, a
			 current list of all products for which certificates have been transmitted to
			 the Commission under section 14(a)(1) of the Consumer Product Safety Act (15
			 U.S.C. 2063(a)(1)).
				(2)Other
			 ListingIn addition to the Website listing required under
			 paragraph (1), the Consumer Product Safety Commission may maintain and publish
			 or submit for publication a list of all products for which certificates have
			 been transmitted to the Commission under section 14(a)(1) of the Consumer
			 Product Safety Act (15 U.S.C. 2063(a)(1)).
				
